Citation Nr: 0007876	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, increasing the rating 
assigned for the veteran's service-connected residuals of a 
fracture of the left tibia from 10 percent to 20 percent as 
of March 13, 1998, the date of receipt of his claim for 
increase.  An appeal followed, and by further rating action 
in May 1999, the RO assigned a 30 percent rating for the 
disability in question, effective from March 13, 1998.  
Inasmuch as the veteran has not advised VA that the RO's 
actions to date have satisfied his appeal and in the absence 
of any other indication of the veteran's intent to withdraw 
his appeal, the Board finds that the certified issue is 
properly before it for disposition.  See AB v. Brown, 6 Vet. 
App. 35, 38-40 (1993).

Notice is taken that, prior to the RO's certification of the 
veteran's appeal to the Board, the veteran's attorney advised 
the RO in February 2000 correspondence that the veteran had a 
terminal illness and requested that consideration of the 
veteran's appeal be expedited.  While the Board might 
construe the February 2000 letter as a motion to advance the 
veteran's appeal on its docket, the Board elects to proceed 
to adjudicate as expeditiously as possible the merits of the 
claim presented in lieu of consideration of the 
aforementioned motion.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left tibia currently include a gait alteration, a one-
centimeter shortening of the left leg, soft tissue swelling, 
tenderness, a ten-degree varus deformity of the left knee, 
crepitus and some limitation of motion of the left knee 
joint, pain and flare-ups of pain with increased motion loss, 
and degenerative changes; there is not shown to be nonunion 
of the left tibia with loose motion or the need for use of a 
brace.


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected residuals of a fracture of the left tibia more 
nearly approximate the criteria for the assignment of a 40 
percent rating, but none greater.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 
5299-5262 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a condition has become more 
severe is well-grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Likewise, the Board is 
satisfied that all relevant and available facts have been 
properly developed, and, as such, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(b).  

Disability evaluations are administered under a Schedule for 
Rating Disabilities which is designed to compensate a veteran 
for reduction in earning capacity as a result of injury or 
disease sustained as a result of or incidental to military 
service.  See 38 U.S.C.A § 1155; Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994).  In evaluating a disability, VA is 
required to consider the functional impairment caused by the 
specific disability.  38 C.F.R. § 4.10.  Each disability must 
be evaluated in light of the medical and employment history, 
and from the point of view of the veteran's working or 
seeking work.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  

Although the Board must consider the whole record, see 
38 C.F.R. § 4.2, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Therefore, those documents created in proximity to 
the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The record reflects that the veteran suffered a fracture of 
the lower end of the left tibia in September 1944, when he 
fell from a truck.  By RO action in September 1961, service 
connection was granted for a fracture of the left tibia and a 
0 percent rating was assigned under Diagnostic Code (DC) 
5262.  Such rating was increased to 10 percent by RO action 
in September 1995, and, as noted previously, during the 
course of the instant appeal, further actions by the RO have 
led to the assignment of a 30 percent rating by analogy under 
DC 5299-5262 for the residuals of the left tibial fracture, 
effective from March 1998.  See 38 C.F.R. § 4.20.

Malunion of the tibia or fibula with marked knee or ankle 
disability is 30 percent disabling.  38 C.F.R. § 4.71a, DC 
5262.  Nonunion of the tibia or fibula with loose motion and 
requiring a brace warrants a 40 percent rating.  Id.  The 40 
percent rating is the maximum evaluation for assignment under 
DC 5262.

Other potentially applicable DCs providing a 40 percent 
rating or more include the following:  DC 5256 for ankylosis 
of the knee; DC 5261 for limitation of extension of the leg 
to 30 degrees or more; and DC 5275 for shortening of the 
bones of the lower extremity by three to three-and-one-half 
inches (7.6 centimeters to 8.9 centimeters) or more.   

It is the veteran's primary contention in the context of the 
current appeal that an increased evaluation is warranted on 
the basis of the pain and functional limitations imposed by 
his service-connected residuals of a fracture of the left 
tibia.  As more particularly described below, the Board 
agrees, finding that, although not more than a 30 percent 
rating is warranted under DC 5262 or any other applicable DC, 
an additional ten (10) percent rating is for assignment under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Medical data on file fail to disclose the nonunion of the 
tibia or loose motion required for the assignment of a 40 
percent rating under DC 5262, notwithstanding an indication 
that the veteran was referred for fitting of a knee brace by 
VA in June 1998.  Notice is also taken of the veteran's 
denial in April 1999 as to his use of a brace, cane, or 
crutches.  Moreover, the record otherwise does not show that 
the disability in question is manifested by ankylosis of the 
knee, a limitation of extension of the leg to 30 degrees or 
more, or a shortening of the left leg by three inches or 
more, such that more than a 30 percent rating is for 
assignment under alternate rating criteria set forth in DCs 
5256, 5261, or 5275.  As well, although the veteran has 
voiced a history of knee instability and occasional falls as 
a result, clinical data do not identify either recurrent 
subluxation or lateral instability of the left knee and, as 
such, rating of the veteran's left tibial fracture under DC 
5257 is not indicated and assignment of a separate rating 
under DC 5003 for arthritic involvement and associated 
painful motion is not in order.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  

The remaining question for consideration is whether an 
increased schedular evaluation is warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Such regulatory provisions 
provide that the rating for a musculoskeletal disorder based 
on limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.  When 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. at 206-7.  

A VA examination in April 1999 identified evidence of a limp 
and slight shortening of the left leg, measuring one 
centimeter.  Also shown as of April 1999 were generalized 
soft tissue swelling, tenderness about the fracture site, a 
ten-degree varus deformity of the left knee, crepitus of the 
left knee, a limitation of flexion to 130 degrees, and 
indicia of an arthritic process affecting the tibial and knee 
areas. 

When questioned by the examiner in April 1999, the veteran 
reported the presence of chronic left leg pain that was 
exacerbated by weather changes and weight-bearing.  Flare-ups 
of his pain were noted primarily as to the left knee, and 
when those flare-ups occurred, he reported experiencing an 
additional 60-degree loss of range of motion, with increased 
weakness, incoordination, and diminished endurance in terms 
of his ability to walk.  The record also shows that the 
veteran, when seen at a VA outpatient facility in August 
1998, reported the presence of a left knee pain that 
registered a "seven" on a scale of one-to-ten.

Based on the veteran's credible complaints of pain, in 
association with a showing of adequate pathology in the area 
of the left tibia, it is the Board's conclusion that an 
additional 10 percent rating is for assignment over and above 
the 30 percent rating assignable under DC 5299-5262.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Therefore, a 
40 percent schedular evaluation is for assignment for the 
veteran's service-connected residuals of a fracture of the 
left tibia.

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this appeal, 
the RO has determined that the veteran is not entitled to an 
extraschedular evaluation of increased disability, and the 
veteran does not otherwise advance specific contentions as to 
his extraschedular entitlement.  In the absence of a showing 
that the disability in question has resulted in a marked 
interference with employment or frequent periods of 
hospitalization, the Board concurs with the RO's 
determination.  Thus, further referral to the RO for those 
procedural actions outlined by 38 C.F.R. § 3.321(b)(1) is 
found to be unnecessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 40 percent evaluation, but none greater, is assigned for 
the residuals of a fracture of the left tibia, subject to 
those provisions governing the payment of monetary benefits.  
The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

